Citation Nr: 1614383	
Decision Date: 04/08/16    Archive Date: 04/25/16

DOCKET NO.  09-42 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether the overpayment in the amount of $50,533 for overpayment of nonservice-connected pension benefits was properly created. 

2.  Whether there was a timely request for waiver of recovery of an overpayment of nonservice-connected pension benefits in the amount of $50,533.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active service from June 1972 to October 1974. 

This matter comes before the Board of Veterans' Appeals (Board) from an April 2009 decision of the Department of Veterans Affairs (VA) Debt Management Center in Fort Snelling, Minnesota, which denied the Veteran's request for a waiver of recovery of an overpayment of VA pension benefits on the basis that the Veteran's request for such a waiver had not been timely filed.  In April 2011, the Veteran testified at a Travel Board hearing at the Chicago, Illinois VA Regional Office (RO) before the undersigned Veterans Law Judge.

The Board remanded this case in May 2012 to clarify that the issues on appeal included the validity of the overpayment of nonservice-connected pension benefits, in addition to whether a timely request for waiver of overpayment had been received.  The Board noted that the Agency of Original Jurisdiction had not adjudicated the validity of the debt so this needed to be done on remand.  The Board also noted that with respect to the timeliness of the waiver request, a copy of an April 9, 2009 waiver request could not be found in the file, and that it was possibly in the Veteran's Income Verification Matching (IVM) folder.  The directives of the Board's remand have been substantially complied with, as the Pension Management Center found that the debt was valid in an October 2014 letter to the Veteran.  A copy of the Veteran's April 9, 2009 waiver request also was added to the paper file.  In addition, an IVM folder has been associated with the Veteran's Virtual VA records; the record contains independent verification of any enclosed material.  The case is now returned for appellate review.

The Board notes that while information provided by the Internal Revenue Service (IRS) under Income Verification Matching (IVM) procedures was associated with the record, the Board's decision does not directly cite dollar amounts included in IVM reports or on the Veteran's tax forms.  The Board notes in the decision below the number of dependents the Veteran claimed on his tax records in 2004, but this information was based on tax records that the Veteran submitted, rather than any tax records that were independently obtained.  


FINDINGS OF FACT

1.  The Veteran was awarded nonservice connected pension benefits from January 2, 2003, based on his having no income.  

2.  In January 2007, the Veteran notified VA that he had been married since December [redacted], 2003 with two dependents; he submitted evidence showing that his dependents were born in 1991 and 1992, and lived with him in 2004.  

3.  The Veteran never reported to VA his dependents' or spouse's income, in spite of VA's multiple requests for the information, as he indicated that he had no contact with his stepchildren since his divorce, and his spouse would not tell him the amount of her income from the Social Security Administration (SSA) while they were married.

4.  The Veteran reportedly separated from his spouse on August 15, 2007, and divorced effective May 9, 2008; the RO reinstated the Veteran's pension, effective September 1, 2007, based on the date of his separation.  

5.  From February 1, 2003, until September 1, 2007, the Veteran was not entitled to nonservice-connected pension, as he did not provide financial information regarding any income from his dependents, including any income from his spouse while they were married. 

6.  An overpayment was properly created from February 1, 2003, until the Veteran's separation from his spouse, effective September 1, 2007. 

7.  In a letter dated January 15, 2008, the VA Pension Center notified the Veteran that the proposal to stop his pension benefits, effective February 1, 2003, had been enacted due to his failure to submit the requested evidence.  

8.  In a letter dated January 26, 2008, the VA Debt Management Center notified the Veteran of an overpayment of pension benefits in the amount of $50,533.00, and he was also provided a notice of his rights and obligations.

9.  The Veteran was incarcerated from November 1, 2007 through February 3, 2008.  The Veteran testified that he received notice of the debt in the spring or summer of that year after he got out of prison, but that he did not know he could file a waiver.

10.  In letters from the Veteran, dated from April 2008 to August 2008, the Veteran submitted arguments as to why his pension should be reinstated due to financial hardships, with any overpayment to be deducted from the check. 

11.  On April 9, 2009, the Veteran requested a waiver of his pension debt due to financial hardship, as he was homeless and had been in several VA hospitals since March 2008.  


CONCLUSIONS OF LAW

1.  The debt in the amount of $50,533 for overpayment of nonservice-connected pension benefits was properly created.  38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. § 1.962 (2015).

2.  The Veteran's request for waiver of recovery of an overpayment of nonservice-connected pension benefits in the amount of $50,533 was not timely.  38 U.S.C.A. § 5302(a) (West 2014); 38 C.F.R. § 1.963 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

As a preliminary matter, the provisions relating to notice and development found in the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), are not applicable to cases involving overpayment and indebtedness.  Barger v. Principi, 16 Vet. App. 132 (2002).  Notwithstanding the fact that the notice and development provisions are not controlling in these matters, the Board has reviewed the case and determined that the Veteran has had a fair opportunity to present arguments and evidence in support of his challenge to the validity of the debt in question, and the issue of whether the request for a waiver of overpayment was timely, to include multiple written arguments and personal testimony. 

As noted, VA afforded the Veteran the opportunity to give testimony before the Board in April 2011.  The Board hearing focused on the elements necessary to substantiate the claim, and the Veteran and his representative, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

II.  Validity of Overpayment

Nonservice-connected improved pension is available to a Veteran of a period of war who meets statutorily-defined service, net worth, and annual income requirements; and who is permanently and totally disabled from nonservice-connected disability not the result of willful misconduct, or who is 65 years of age or older.  38 U.S.C.A. §§ 1501 -1503, 1513, 1521, 1522; 38 C.F.R. §§ 3.3(a)(3), 3.23.  The purpose of VA pension benefits is to provide a subsistence income for Veterans of a period of war who are totally disabled and who are otherwise unable to maintain a basic, minimal income level.  Recipients are required to report any changes in income and number or status of their dependents in a timely fashion. 38 U.S.C.A. §§ 1521, 1522.

The Veteran's countable annual income must not exceed the specified maximum annual pension rate (MAPR), as increased periodically and reported in the Federal Register.  38 U.S.C.A. § 1521; 38 C.F.R. § 3.3.  The MAPR is published in Appendix B of VA's Adjudication Manual M21-1, and is given the same force and effect as if published in VA regulations. 38 C.F.R. § 3.21.  The pension payment will be reduced by the amount of countable income, less deductible expenses. 

In determining annual income for pension purposes, all payments of any kind or from any source, which is received by anyone in the recipient's household, are generally counted as income during the 12-month annualization period in which received.  Only those amounts that are listed in 38 C.F.R. § 3.272 may be excluded from countable income for determining entitlement to improved pension. 38 U.S.C.A. § 1503; 38 C.F.R. §§ 3.271, 3.272. 

Civilian compensation for injury or death, i.e., disability benefits, paid by the Social Security Administration  (SSA) are specifically included as countable income.  38 C.F.R. § 3.271(g).  Retirement income from the SSA is also included as countable income because it is not specifically excluded under 38 C.F.R. § 3.272. 

Unreimbursed medical expenses in excess of five percent of the minimum MAPR, or for a Veteran with no dependents, may be excluded from the Veteran's income for the same 12-month annualization period, to the extent they were paid by him; these include health insurance premiums such as Medicare. 38 C.F.R. § 3.272(g). 

An overpayment is created when a beneficiary receives benefit payments in excess of the amount due or the amount to which such beneficiary is entitled.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.962.  To establish improper creation of an overpayment, i.e., an invalid debt, the evidence must show that (1) the Veteran was legally entitled to the VA compensation benefits at issue; or, (2) the erroneous payment of excess benefits was due solely to VA administrative error or error in judgment.  The terms "administrative error" and "error in judgment" include all administrative decisions of entitlement, whether based on a mistake of fact or mistake of law.  The beneficiary will be liable for the overpayment, however, if the error was caused in whole or in part by any action or failure to act by the beneficiary, or by another person with the beneficiary's knowledge.  In other words, sole error by VA means that the Veteran did not have knowledge of, and should not have been aware of, the erroneous award or receipt of benefits; and that neither the Veteran's actions, nor his failure to act, contributed to the erroneous payment of benefits.  See 38 U.S.C.A. § 5112(b)(9) & (b)(10); see also Jordan v. Brown, 10 Vet. App. 171, 174-75 (1997); 38 C.F.R. § 3.500(b); VAOPGCPREC 6-97 (January 28, 1997); VAOPGCPREC 11-92 (May 14, 1992); VAOPGCPREC 2-90 (March 20, 1990).

When there is an approximate balance of positive and negative evidence regarding any material issue, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

By way of history, the Board notes that this matter began with a September 2003 RO rating decision which granted a nonservice-connected pension to the Veteran, effective January 2, 2003.  In a letter dated in September 2003, the RO notified the Veteran of the award of pension benefits, and indicated that he was awarded this benefit because he had no income from January 2, 2003.  He was also notified that he was responsible for telling the RO if certain things happened, such as his income or the income of his dependents changed, or he gained or lost a dependent. 

In a statement (VA Form 21-4138) dated January 22, 2007, the Veteran reported to VA that he had been married since December [redacted], 2003, with dependents.  He submitted a copy of his marriage certificate with this letter and tax records listing two dependents born in 1991 and 1992, who lived with him during the year 2004.

The VA Pension Center sent the Veteran a letter in November 2007 noting that it needed additional information, including income information for his dependents, including his spouse and his children, from January 2003 to December 2008 (projected).

In a letter dated in December 2007, addressed to the VA Pension Center, the Veteran indicated that he would be incarcerated in the Lake County Jail until January 2008, and that he would not be able to complete the forms he was sent until he was released from jail.  A subsequent letter, submitted in October 2009, from the Office of the Sherriff in Lake County, Illinois, verified that the Veteran was incarcerated from November 1, 2007 through February 3, 2008

Court records from Lake County, Illinois show the Veteran's divorce from his wife effective May 9, 2008.

In subsequent letters from the Veteran, dated in April 2008 and June 2008, he reported he was in the VA Hospital in Battle Creek in a long term mental ward, and requested that his pension be reinstated.  He also indicated that his ex-wife had refused to disclose her income for the entire time they were married.  He requested that his nonservice-connected pension be reinstated, with any overpayment to be deducted from the check. 

In a letter dated June 25, 2008, the VA Pension Center advised the Veteran that they were working on his claim for nonservice-connected disability pension benefits and that additional information and evidence was needed.  The Pension Center specifically requested that the Veteran provide competed Eligibility Verification Reports (EVRs), Medical Expense Reports, Declaration of Status of Dependents, and information regarding his incarceration.

In a statement (VA Form 21-4138) dated June 29, 2008, the Veteran reported that his ex-wife would not give him her wages for years that VA had asked for, and that he was court-ordered not to speak to her. 

In August 2008, the Veteran reported he was an inpatient at the VA Hospital in Battle Creek since April 2008, and expected to be there several more months for "medical problems", and wanted to know what was taking his pension claim so long.  He further noted that he wanted to be contacted regarding his "application for hardship."

Received from the Veteran in August 2008 were multiple Improved Pension Eligibility Verification Reports (VA Forms 21-0517-1), covering the period from 2003 through 2008, in which he indicated that his wife at that time did receive wages during that time, but he did not report any amounts of income.  Also received from the Veteran in August 2008 was a Declaration of Status of Dependents (VA Form 21-686c) in which he reported he was divorced with no children, and that he had been married from December 2003 through April 2008. 

In a letter dated November 13, 2008, the VA Pension Management Center advised the Veteran that his claim for nonservice-connected pension benefits had been denied, because they had not received evidence requested in the June 2008 letter. 

In a statement in support of claim (VA Form 21-4138), the Veteran indicated that he was incarcerated in November 2008 for a misdemeanor, and that he did not contribute to his ex-wife's support since they separated in August 2007. 

The Veteran testified at a Board hearing in April 2011 that his wife did not want him to report her Social Security income because she did not want to lose the income she was receiving from the Government.  See April 2011 Board hearing transcript, p. 7.  He further noted that he knew he was supposed to let VA know about her income but she told him not to.  Id.

A review of the record appears to show that the Veteran has implicitly challenged the validity of the debt in that he contends that the creation of an overpayment was through no fault of his own, and that his ex-wife would not then (and will not now) provide information regarding her income for the pertinent time period. 

The VA Pension Management Center sent the Veteran a letter in September 2014 requesting information regarding any income from his dependents from January 2, 2003 to December 2014.  

The Veteran responded that he was unable to provide any of the required information regarding his stepchildren or his ex-wife, as he had had no contact with them since his divorce.

In October 2014, the Pension Management Center sent the Veteran a letter explaining that the debt created from the overpayment of nonservice-connected pension benefits was valid.  It was noted that pension benefits were based on total family income and the amount of benefits was adjusted based upon the number of dependents the Veteran supports.  As VA was unable to determine the Veteran's eligibility to pension benefits since he had failed to provide the requested information pertaining to his spouse and children, they had terminated his pension benefits, effective February 1, 2003, which had created an overpayment in the amount of $50,533.00.

An accounting of the Veteran's debt from February 1, 2003 through December 31, 2007 (apparently prorated for the year 2007), was provided, which added up to $50,533.00.

The evidence does not show, nor does the Veteran contend, that he was entitled to nonservice-connected pension benefits during the time that he failed to provide information regarding his dependents, including when he was married to his former spouse.  There also is no evidence that the payment of nonservice-connected pension benefits was the result of erroneous payment of excess benefits due solely to VA administrative error or error in judgment.  

For these reasons, the debt challenged in this case was properly created.  

III.  Timeliness of Waiver of Indebtedness

VA law provides that requests for waiver of an indebtedness shall be considered if made within 180 days following the date of a notice of indebtedness, but that the 180-day period may be extended if the individual requesting waiver demonstrates that, as a result of an error by either VA or the postal authorities or due to other circumstances beyond the debtor's control, there was a delay in receipt of the notification of indebtedness beyond the time customarily required for mailing. 38 U.S.C.A. § 5302; 38 C.F.R. § 1.963.  If the requester does substantiate that there was such a delay in the receipt of the notice of indebtedness, the Chairperson shall direct that the 180-day period be computed from the date of the requester's actual receipt of the notice of indebtedness.  See 38 C.F.R. § 1.963(b); see also 38 U.S.C.A. § 5302(a).

The Court has held that 38 U.S.C.A. § 5302(a)  requires that VA specify the preliminary determination as to the amount of debt in the notification of indebtedness, and that such notification is the event which triggers the 180-day time limit to request a waiver.  See Narron v. West, 13 Vet. App. 223 (1999).

VA regulations provide that notice means written notice sent to a claimant or payee at his or her latest address of record. 38 C.F.R. § 3.1(q).  The Court has held that in the absence of clear evidence to the contrary, the law presumes the regularity of the administrative process.  YT v. Brown, 9 Vet. App. 195 (1996); Mindenhall v. Brown, 7 Vet. App. 271 (1994) (citing Ashley v. Derwinski, 2 Vet. App. 62   (1992)).  The Court specifically held that a statement by a claimant, standing alone, is not sufficient to rebut the presumption of regularity in RO operations.

When all the evidence is assembled, VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49   (1990).

The Veteran has requested a waiver of recovery of an overpayment of VA nonservice-connected pension benefits in the amount of $50,533.  For the reasons that follow, the Board finds that the Veteran's request was not timely.

The basic facts in this case are not in dispute.  In a letter dated January 15, 2008, the VA Pension Center notified the Veteran that the proposal to stop his pension benefits, effective February 1, 2003, had been enacted due to his failure to submit the requested evidence.  The VA Pension Center indicated that because of the change (caused by the pension benefits being stopped), the Veteran had been paid too much and they would let him know shortly how much he was overpaid and how he could repay the debt. 

In a letter dated January 26, 2008, the VA Debt Management Center notified the Veteran of an overpayment of pension benefits in the amount of $50,533.00, and he was also provided a notice of his rights and obligations.

As noted above, the Veteran submitted letters from April 2008 to August 2008 noting that he was requesting that his pension be reinstated because of financial hardship; and that his ex-wife had refused to disclose her income from the entire time they were married.  He requested that his nonservice-connected pension be reinstated, with any overpayment to be deducted from the check.  He specifically noted on a letter in August 2008 that he wanted to be contacted regarding his "application for hardship."

On April 9, 2009, VA received the Veteran's request for waiver of pension debt due to financial hardship.  The Veteran noted that he was homeless since March 2008 and been in several VA hospitals since March 2008.  With his request he submitted a copy of a Financial Status Report, VA-Form 5655, on which he noted that he was divorced with no dependents and had zero income.

A Decision on Waiver of Indebtedness (VA Form 4-1837), dated April 17, 2009, noted that a request for waiver had been received on April 9, 2009, from the Veteran.  The Committee on Waivers and Compromises (COWC) determined that the waiver was denied, and noted that there was a 180-day limit for filing a waiver, that the Veteran was notified of his waiver rights by letter dated January 26, 2008, and that his request for a waiver was received on April 9, 2009.  The COWC cited that 38 U.S.C.A. § 5302(a) and 38 C.F.R. § 1.963 provided that an application for waiver must be made within 180 days from the date of notification of indebtedness, and that as a result of this time limit imposed by both statue and regulation, the Committee must deny the Veteran's waiver request because he failed to submit his application for waiver within 180 days of the date of notification. 

In a substantive appeal (VA Form 9), dated May 10, 2009, the Veteran indicated that this was a "notice of disagreement" and indicated that the reason he did not file in a timely manner was because he had been homeless since his benefits were cut off in March 2008, and that he lived on the streets or in shelters, and also in VA hospitals.  He claimed he had his mail sent to different friends who could not get in touch with him because he was homeless. 

In subsequent memoranda dated in September and November 2009, the COWC advised that they had reviewed the Veteran's statement indicating disagreement with the waiver decision and found no basis for modifying or reversing the prior decision of April 17, 2009. 

In the statement of the case (SOC) dated September 24, 2009, the RO determined that entitlement to waiver of overpayment in the amount of $50,533.00 was denied because the Debt Management Center advised the Veteran by letter dated January 26, 2008 of the right to request a waiver and the 180-day time limit for filing an application, and that the Debt Management Center received his application for waiver on April 9, 2009.  Further, the RO found that there was no evidence to show that the delay in the Veteran submitting a waiver request was due to error by either VA or post authorities in receiving the overpayment notice.  The RO concluded that since they did not receive the Veteran's application for waiver within the time limit, the prior decision to deny the waiver was affirmed. 

Received from the Veteran in October 2009 was a substantive appeal (VA Form 9) along with a statement in which he claimed he was not notified of a 180-day time limit on January 26, 2008, and that he was in Lake County Jail at that time and was also homeless with no valid address.  He was still homeless and had been homeless since August 12, 2007.  He claimed he would have filed for a waiver if he knew there was a time limit of 180 days, and that he also had been living at VA hospitals off and on, from May 2008 through June 2009, from Michigan to Illinois, including at the Battle Creek VAMC, the Hines VAMC; and the Jesse Brown VAMC.  He requested that his request for a waiver of the debt of $50,533.00 be reconsidered. 

In a supplemental statement of the case (SSOC) dated November 9, 2009, the RO's decision was listed as "[e]ntitlement to a waiver of overpayment in the amount of $50,533.00 is denied", however it appears that the RO continued to find that the Veteran had not filed a timely waiver request.  As reasons and bases for the opinion, the RO indicated that it took into account that the Veteran was incarcerated or in receipt of VA medical care when notification letters were sent, but found that he should have known that it was his responsibility to report all address changes in a timely manner.  Also, the RO indicated that the COWC considered whether collection of this debt from the Veteran would be against principles of equity and good conscience, and that the COWC found no fraud, misrepresentation, or bad faith with regard to this debt.  The RO noted that the COWC found that the Veteran was unjustly enriched because he received benefits to which he was not entitled. Moreover, the RO indicated that since the Veteran did not submit a VA form 5655 (Financial Status Report) showing his monthly income, expenses, and net worth, that the COWC had to assume that payment of the debt would not cause the Veteran financial hardship.  In weighing all of the elements, the RO concluded that collection would not be against the principals of equity and good conscience.  The RO also noted the COWC found the Veteran at fault in creation of the debt because he should have known it was his responsibility to timely report all address changes. 

In a letter dated November 17, 2009, the Veteran indicated he disagreed with the SSOC in November 2009, claiming he did not have any way of getting any of his mail from home while he was in jail.  He also claimed he did not know he had letters from VA until he was released from jail in February 2008.

As noted above, by letter dated on January 26, 2008, the Veteran was notified that an overpayment had been created when it was determined that the appellant had failed to timely report the addition of a spouse and two step-children to his family and to respond to questions regarding the family income.  The letter included a notice of his rights and obligations, including informing him that he had the right to dispute the debt and to request a waiver.  Pursuant to VA statute and regulation, the Veteran had until July 26, 2008 to file a request for a waiver of overpayment.  See 38 C.F.R. § 1.963(b); see also 38 U.S.C.A. § 5302(a).  

Although the Veteran was incarcerated at the time of this letter, he was released the next month, and at some point thereafter received this letter.  He testified that he got his correspondence that had been sent during the time he was in jail in the spring or summer of that year.  See April 2011 Board hearing testimony, p . 9.  The fact that he received notice of the debt is evidenced by his multiple letters that he sent to VA requesting that his pension be reinstated.  See, e.g., Letters from the Veteran, dated in April 2008 and June 2008, he reported he was in the VA Hospital in Battle Creek in a long term mental ward, and requested that his pension be reinstated; that his ex-wife had refused to disclose her income from the entire time they were married; and that his nonservice-connected pension be reinstated, with any overpayment to be deducted from the check. 

While the Veteran indicated that he wanted to have his pension reinstated because of financial hardship, he never expressly asked for a waiver of the debt in any of these letters in 2008.  In fact, he noted on one of the letters that he wanted the overpayment to be deducted from his check.  See VA-Form 21-4138 dated June 13, 2008.

It was not until April 9, 2009 that the Veteran filed an application/request for waiver of the debt.  In an April 2009, the COWC determined that the Veteran did not timely request a waiver of the overpayment, noting that his waiver request was received on April 9, 2009. 

The record includes no document filed by the Veteran with the RO that constitutes a timely-filed request for waiver of overpayment or any document indicating that a request for an extension of the period for filing such a waiver request had been filed.  To the extent that the Veteran attributes that his delay in submission of the waiver request was due to being homeless and/ or in prison, as noted, the Veteran received notice of the RO's decision at some point within a few months of the decision, as he was submitting correspondence in response to the RO's decision starting in April 2008.  He testified that although he received notice of the debt, he did not know he could request to waive his debt until much later.  See April 2011 Board hearing transcript, p. 10.   However, as previously discussed, the January 26, 2008 letter that notified the Veteran that an overpayment had been created included a notice of his rights and obligations, including informing him that he had the right to dispute the debt and to request a waiver.  

In addition, none of the correspondence to the Veteran was returned by the United States Postal Service as undeliverable.  There is a presumption of regularity under which it is presumed that government officials "have properly discharged their official duties."  United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15   (1926).  Therefore, it must be presumed that VA properly discharged its official duties by properly mailing document attachments to the appellant.  The presumption of regularity is not absolute; it may be rebutted by the submission of "clear evidence to the contrary."  Statements made by the Veteran are not the type of clear evidence to the contrary which would be sufficient to rebut the presumption of regularity.  Jones v. West, 12 Vet. App. 98 (1999); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994); Ashley v. Brown, 2 Vet. App. 62, 64 (1992).  The presumption of regularity in this case is not rebutted.

Finally, the Veteran has a duty to keep VA apprised of his whereabouts.  VA sent the notice letter to the Veteran's last known address of record.  The Veteran had a duty to notify VA of any change of address.  The duty to assist "is not always a one-way street"; and "[i]f a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

Notably, the Veteran does not dispute the chronology of events in this case.  He also does not contend that he timely filed a request for a waiver of an overpayment.  While he has asserted that there was a delay in his receipt of the notification of indebtedness due to his personal circumstances, he had a duty to notify VA of any change of address.  He also apparently was aware of the RO's decision, as of April 2008, since this is when he first started sending letters requesting that his pension benefits be reinstalled.  The Veteran indicated that he did not know that he could file a waiver until it was too late; however, the notice letter provided to him, which he apparently received within six months of the January 2008 decision, notified him of his procedural rights.    

Under these circumstances, the Board must conclude that the request for waiver of overpayment, filed on April 9, 2009 was not timely, and that, therefore, VA is constrained from considering the merits of the waiver request.  As such, the claim for waiver of recovery of the overpayment must be denied for lack of legal merit. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 


ORDER

A debt in the amount of $50,533 for overpayment of nonservice-connected pension benefits was properly created, and the appeal as to this matter is denied.

There was not a timely request for waiver of recovery of an overpayment of non-service-connected pension benefits in the amount of $50,533, and the appeal as to this matter is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


